        Case 1:20-cv-00700-SKO Document 22 Filed 02/08/21 Page 1 of 2


 1

 2

 3

 4                         UNITED STATES DISTRICT COURT
 5                                 EASTERN DISTRICT OF CALIFORNIA
 6
       HELENE MARIE LEE,                                   Case No. 1:20-cv-00700-SKO
 7
                           Plaintiff,                      ORDER DENYING WITHOUT
 8                                                         PREJUDICE PLAINTIFF’S MOTION
               v.                                          FOR TRANSFER OF CASE
 9
                                                           (Doc. 16)
10     ANDREW M. SAUL,
11     Commissioner of Social Security,

12                    Defendant.
       _____________________________________/
13

14          On May 15, 2020, Plaintiff Helene Marie Lee (“Plaintiff”) filed a complaint under 42 U.S.C.

15 §§ 405(g) (“Section 405(g)”) and 1383(c) seeking judicial review of a final decision of the

16 Commissioner of Social Security (the “Commissioner” or “Defendant”) denying her application for

17 disability benefits pursuant to the Social Security Act. (Doc. 1)

18          On December 21, 2020, Plaintiff filed a “Motion for Transfer of Case” (the “Motion”),

19 requesting that the case be transferred to the United States District Court for the Central District of

20 California, Eastern Division, because the case “was inadvertently filed in the wrong Court.” (Doc.

21 16.) Thereafter, the Court directed Defendant to file a response in opposition or statement of non-

22 opposition by February 5, 2021. (Doc. 20.) Defendant has not submitted a response to Plaintiff’s

23 Motion, and the time to do so has expired. The Motion is therefore deemed unopposed.

24          Section 405(g), under which Plaintiff brought this action, specifically provides that the

25 action must be filed in “the judicial district in which the plaintiff resides.” 42 U.S.C. 405(g).

26 Plaintiff’s complaint and civil cover sheet both indicate that she resides in Kern County (see Doc. 1
27 at 1; Doc. 8), which is within the jurisdiction of the Eastern District of California. Therefore, based

28 on Plaintiff’s filings with this Court, it appears that venue in this district is proper. Plaintiff asserts
        Case 1:20-cv-00700-SKO Document 22 Filed 02/08/21 Page 2 of 2


 1 in the Motion only that the case “was inadvertently filed in the wrong Court,” and she fails to explain

 2 why the Eastern District of California is not the proper venue for this action. (See Doc. 16.)

 3          Based on the foregoing, it is hereby ORDERED as follows:
 4              1. Plaintiff’s Motion to Transfer Case is DENIED WITHOUT PREJUDICE, subject to
 5                 being renewed if Plaintiff is able to prove incorrect venue; and
 6              2. Plaintiff shall file on the Court’s docket proof of service of this order upon
 7                 Defendant.
 8
     IT IS SO ORDERED.
 9

10 Dated:      February 8, 2021                                  /s/   Sheila K. Oberto              .
11                                                     UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                      2
